Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This Corrected Notice of Allowance is to acknowledge that an Amendment to the Specification (paragraph [0001]) submitted on 09/16/2021 providing corresponding priority patent applications numbers, which was filed after the Notice of Allowance on 06/16/2021, after payment of Issue Fee on 09/15/2021. The Amendment to the Specification have been considered by the examiner.
Claims 1-8, 10-12 and 14-16 are pending.

Allowable Subject Matter
2.	Claims 1-8, 10-12 and 14-16 are allowed.
The following is an examiner’s statement of reasons for allowance:  
The primary reason for the allowance of the independent claim 1 is the inclusion of the limitation 
“…the first reflector defines a first opening so that the first light received by the first polarization selective reflector has passed through the first opening.”
The prior art does not teach or suggest these limitations in combination with the other limitations of claim 1. Claims 2, 3, 5-8, 10 are also allowed by virtue of dependency.
The primary reason for the allowance of the independent claim 4 is the inclusion of the limitation 
“…wherein the first polarization selective reflector is a liquid crystal based polarization selective element and the liquid crystal based polarization selective element comprises a polarization volume hologram.”
The prior art does not teach or suggest these limitations in combination with the other limitations of claim 4.
The primary reason for the allowance of the independent claim 11 is the inclusion of the limitation 
“…the first reflector defines an opening; and the first reflector is positioned relative to the spatial light modulator so that the spatial light modulator receives light that has (i) passed through the opening of the first reflector and (ii) subsequently reflected off the first reflector.”  
The prior art does not teach or suggest these limitations in combination with the other limitations of claim 11. Claims 12, 14, 15 and 16 are also allowable due to virtue of dependency.
McGuire US 2007/0177275 and Hanschy et al. US 2010/0110386 are silent as of the specific limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG NGUYEN whose telephone number is (571)270-3421.  The examiner can normally be reached on 7:00AM - 4:30PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANG V NGUYEN/
Primary Examiner, Art Unit 2871